         Case 1:20-cv-03454-PAE Document 125 Filed 03/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 HARVEY J. KESNER,

                                        Plaintiff,                       20 Civ. 3454 (PAE)
                        -v-
                                                                               ORDER
 DOW JONES & COMPANY, INC. d/b/a BARRON’S,
 WILLIAM “BILL” ALPERT, and TERI BUHL,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court has received a voicemail message from counsel for terminated defendants

Dow Jones & Co., Inc. and William Alpert inquiring whether the Court intends to issue a partial

judgment as to these defendants. The answer is no. Plaintiff Harvey Kesner has not moved for a

partial judgment pursuant to Federal Rule of Civil Procedure 54(b). And partial judgments are

disfavored in the Second Circuit. See, e.g., Ginett v. Comput. Task Grp., Inc., 962 F.2d 1085,

1093 (2d Cir. 1992) (federal policy “disfavors ‘piecemeal’ appellate litigation”); Hogan v.

Consol. Rail Corp., 961 F.2d 1021, 1025 (2d Cir. 1992) (federal courts are “empowered to enter

a final judgment as to fewer than all of the parties in an action, but ‘only upon an express

determination that there is no just reason for delay’” (quoting Fed. R. Civ. P. 54(b))). The Court

is unaware of any basis for an exception to that policy here.
       Case 1:20-cv-03454-PAE Document 125 Filed 03/01/21 Page 2 of 2




      SO ORDERED.

                                               
                                              ______________________________
                                              PAUL A. ENGELMAYER
                                              United States District Judge
Dated: March 1, 2021
       New York, New York




                                     2
